Citation Nr: 0736498	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for sterility claimed 
as secondary to hepatitis and malaria.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for right foot 
disorder.

6.  Entitlement to service connection for left foot disorder.  

7.  Entitlement to service connection for right leg disorder.  

8.  Entitlement to service connection for left leg disorder.  

9.  Entitlement to service connection for right wrist 
disorder.  

10.  Entitlement to service connection for left wrist 
disorder.  

11.  Entitlement to service connection for recurrent rectal 
bleeding.

12.  Entitlement to service connection for headaches and 
blackouts.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty intermittently from October 
1973 to February 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The issues of service connection for right foot disorder, 
left foot disorder, rectal bleeding and headaches and 
blackouts are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Malaria was not affirmatively shown to have been present 
in service and is unrelated to any injury or disease of 
service origin.

2.  Hepatitis was not affirmatively shown to have been 
present in service and is unrelated to an injury or disease 
of service origin. 

3.  Sterility was not affirmatively shown to have been 
present in service, is unrelated to an injury or disease of 
service origin or to any service-connected disorder.  

4.  The medical evidence does not show current bilateral 
hearing loss for VA purposes.  

5.  A right leg disorder is not shown to have been present in 
service and is unrelated to an injury or disease of service 
origin. 

6.  A left leg disorder is not shown to have been present in 
service and is unrelated to an injury or disease of service 
origin. 

7.  A right wrist disorder is not shown to have been present 
in service and is unrelated to an injury or disease of 
service origin. 

8.  A left wrist disorder is not shown to have been present 
in service and is unrelated to an injury or disease of 
service origin. 


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

3.  Sterility was not incurred in or aggravated by service 
and is not due to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.310 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

5.  A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

6.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

7.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

8.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

In this case, the service medical records contain no 
complaint, finding, history or treatment for malaria, 
sterility, right leg disorder, left leg disorder, right wrist 
disorder and left wrist disorder, providing evidence against 
these claims.  

More importantly, post-service, there is no medical evidence 
in the claims folder documenting these disorders, providing 
more evidence against these claims.  

Service medical records show the veteran reported a history 
of hepatitis B at the age of 4, in 1972 and 1973.  Service 
and post service medical records are negative for any 
treatment of hepatitis.

The veteran had a few in-service audiograms, some of which 
showed left ear hearing loss to include those dated in March 
1988, August 1988, March 1989, March 1991, September 1996 and 
January 1997.  

The veteran was afforded a VA audiogram in December 2004.  
The pertinent findings for puretone thresholds in HERTZ at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 in 
the RIGHT ear were 10, 15, 5, 15, and 15 decibels, 
respectively, and for the LEFT ear were 10, 10, 5, 30 and 30 
decibels, respectively.  

While the veteran reports a history of hepatitis, there is no 
clinical evidence of hepatitis B pre-service, during service, 
and post service.  

On the basis of the service medical records, malaria, 
hepatitis, sterility, right leg disorder, left leg disorder, 
right wrist disorder and left wrist disorder were not 
affirmatively shown to have been present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As none of the disabilities was noted or observed during 
service as evidenced by the service medical records, and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between the alleged malaria, hepatitis, 
sterility, right leg disorder, left leg disorder, right wrist 
disorder and left wrist disorder and an established injury or 
disease of service origin.

In light of the fact that there is no evidence relating the 
veteran's alleged malaria and hepatitis to service, the 
veteran's service connection claim for sterility secondary to 
malaria and hepatitis is rendered moot.  

The VA audio exam of December 2004 did not show the veteran 
has current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  In the absence of proof of any present disability, 
there is no valid claim of service connection for bilateral 
hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As for the veteran's statement relating his current 
disabilities to his military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disabilities and his military service. 

Simply stated, the service and post-service medical record, 
overall, provides highly probative evidence against these 
claims, either indicating that the disorders do not exist or 
indicating that they have no association with service.  The 
recent VA examinations provide particularly negative evidence 
against this case, as a whole.  The fact that examinations 
and recent treatment records have in some cases failed to 
indicate even the existence of the disorders at issue, let 
alone indicate an association between these disorders and 
service, only undermines the veteran's overall case regarding 
all claims.  

The medical record, as whole, is found to outweigh the 
veteran's statements regarding his contentions that these 
disorders are related to his military service. 

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in March 2002 
and September 2004 regarding the veteran's service connection 
claims for malaria, hepatitis, sterility, bilateral hearing 
loss, bilateral leg disorder, bilateral wrist disorder, 
rectal bleeding and headaches.  In the letters the veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective dates).  

In this case, the veteran has been afforded complete VCAA 
notice after the rating decision appeal.  Nevertheless, the 
timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence.   The 
claims were readjudicated after the content-complying VCAA 
notice as evidenced by the statement of the case, dated in 
July 2005.  As the essential fairness of the adjudication has 
not been affected, the presumption of prejudicial error as to 
the timing of the notice regarding the claims on appeal is 
rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the 
letters of March 2002 and September 2004, as the claims of 
service connection for malaria, hepatitis, sterility, 
bilateral hearing loss, bilateral leg disorder, bilateral 
wrist disorder, rectal bleeding and headaches are denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Id.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records.  The Board notes that the veteran's 
service medical records prior to 1980 are unavailable.  The 
National Personnel Records Center in November 2002 certified 
that available records have been mailed.  Duty to assist 
letters dated in September 2002, February 2003, March 2003 
and May 2003 were sent to the veteran, asking for specific 
information in attempting to reconstruct the missing records.  

The Board finds that all efforts to reconstruct the missing 
records that could be undertaken have been undertaken.  In 
this regard, in light of the findings above, in which many of 
the veteran's disorders are no indicated within the post-
service medical record, additional service medical records, 
even if found, would not provide a basis to grant these 
claims. 

The Board notes that no medical opinions regarding etiology 
have been obtained with respect to some of the veteran's 
claims.  However, the Board finds that the evidence, which 
reveals that the veteran did not have this disability during 
service and does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant these claims, and in fact provide 
evidence against the claims, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for sterility claimed as 
secondary to hepatitis and malaria is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for right leg disorder is 
denied.  

Entitlement to service connection for left leg disorder is 
denied.  

Entitlement to service connection for right wrist disorder is 
denied.  

Entitlement to service connection for left wrist disorder is 
denied.  


REMAND

Service medical records show that veteran was treated for his 
feet, rectal bleeding, head injury and headaches.  Recent VA 
examinations indicate left foot disorder and headaches.  In 
the past VA examinations, including neurological and rectal 
exams were scheduled, however the veteran asserts he did not 
receive advance notice and therefore did not report for the 
examinations.  

Under the duty to assist, under the standards cited above, 
further evidentiary development is needed.  Accordingly, the 
case is REMANDED for the following actions:

1.  Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in 
this case.

2.  Schedule the veteran for VA 
examination to determine whether it is at 
least as likely as not that the veteran 
has right foot disorder, left foot 
disorder, rectal bleeding and headaches 
with blackouts are due to service.  
Copies of the service medical records 
must be reviewed by the examiner. 

In formulating the opinion, the 
examiner is asked (but not required) 
to comment on the clinical 
significance of the veteran's in-
service treatment for bilateral bone 
heel spur syndrome, hammertoes and 
Achilles tendonitis; complaints of 
rectal bleeding; headaches and head 
injuries (resulting in an abrasion 
and contusion).  

Also the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation.  
If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.

3.  After the development has been 
completed, adjudicate the claims.  If the 
benefits sought remain denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


